220 F.2d 379
95 U.S.App.D.C. 116
ALEXANDRIA, BARCROFT and WASHINGTON TRANSIT COMPANY, aCorporation, Appellant,v.Hattie L. COX, Appellee.
No. 12345.
United States Court of Appeals, District of Columbia Circuit.
Argued Feb. 7, 1955.Decided March 3, 1955.

Mr. William E. Stewart, Jr., Washington, D.C., with whom Mr. Richard W. Galiher, Washington, D.C., was on the brief, for appellant.  Mr. William J. Donnelly, Jr., Washington, D.C., also entered an appearance for appellant.
Mr. Joseph O. Janousek, Washington, D.C., for appellee.
Before WILBUR K. MILLER, BAZELON and WASHINGTON, Circuit judges.
PER CURIAM.


1
This is a personal injury case in which the defendant bus company appeals from the verdict and judgment against it.  At the trial plaintiff and a fellow passenger called by her testified as to the manner in which the accident occurred.  On cross-examination defendant attempted to impeach this testimony by cross-examining plaintiff on the basis of her deposition and of prior statements to her insurance company and to physicians, and by cross-examining both witnesses on statements given by them to an investigator for appellant's insurance company.  The driver of the bus testified on behalf of the defendant.  On this state of the record appellant alleges that there was insufficient evidence on which to base liability, citing Washington, Marlboro & Annapolis Motor Lines v. Maske, 89 U.S.App.D.C. 36, 190 F.2d 621, certiorari denied, 1951, 342 U.S. 834, 72 S.Ct. 56, 96 L.Ed. 631.  Here, however, the apparent conflicts of plaintiff's testimony with her prior statements were explained by her, and the positive testimony of herself and her fellow passenger as to defendant's negligence was not shaken by cross-examination.  Under the circumstances, it was for the jury to accept or reject all or part of the testimony of each witness.  Melville v. State of Maryland, 4 Cir., 1946, 155 F.2d 440.  We cannot say, as in Maske, supra, that the jury's verdict lacks substantial support.  There was no error.


2
Affirmed.


3
WILBUR K. MILLER, Circuit Judge, dissents.